Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 09/10/2019, 01/14/2020, and 02/14/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Claim 1 “a first upstream facing inner contact surface”,
Claim 3 “a second upstream outer contact member”, and “a second upstream facing outer surface”,
Claim 6 “a third or further downstream outer contact member comprising a third or further downstream facing outer contact surface”,
Claim 8 “the second contact member”,
Claims 9 and 10 “a second downstream inner passageway”,
Claim 16 “the first downstream inner passageway (272) is formed within a portion of the outer housing”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
The abstract of the disclosure is objected to because the abstract may not include other parts of the application or materials. The one page abstract submitted on 09/10/2019 has (a) other materials such as “6829 DWM” at the top, and “Brush seal” and “Fig. 5a” at the bottom, and (b) the abstract exceeds 150 words in length and 15 lines of text. Appropriate correction is required. See MPEP 608.01 (b).
The disclosure is objected to because the specification is silent about claim 1 limitation “an upstream facing surface”. Appropriate correction is required.
Claim Objections
Claim 1 is objected to because the specification is silent about limitation “an upstream facing surface”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a collective surface of the downstream inner chamber opening” in the last paragraph. The meaning of “collective surface” is unclear. The claim does not provide a discernible boundary for the limitation “collective surface”, and thus one of ordinary skill in the art would not be able to draw a clear boundary between what is, and is not, covered by the claim. Appropriate correction is required.  
Claim 4 recites “adownstream facing surface of the outer housing and the or each” in line 3. The meaning is unclear. Appropriate correction is required. 
Claim 4 recites “a collective surface of the upstream inner chamber opening (259a)” in last line. The meaning of the limitation “collective surface” is unclear. Appropriate correction is required. 

Claim 8 recites the limitation "the second contact member" in line one. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 

Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
Claims 1 and 4 recite “a collective surface of the downstream inner chamber opening (259a)” in the last paragraph. The inner surface area of the “collective surface” cannot be computed without the details of the shape of the inner chamber opening. The omitted essential elements are the details of the inner shape of the opening. Appropriate correction is required.   
Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 10-15, and 18 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2009-0315272 (Kasahara et al). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below.  For simplicity, applicant’s numerals are used wherever possible.

As to claim 1, Kasahara discloses a brush seal for sealing a leakage gap in an axial flow path between a relatively higher fluid pressure region and a relatively lower fluid pressure region, comprising an outer housing (30) and an inner housing (3) located at least partially within and configured for radial displacement relative to the outer housing (Figure 4 shows a brush seal assembly between a relatively higher fluid pressure region “F” and a relatively lower fluid pressure region “O”, ¶ 0079; the pin 31 and engagement groove 3B5 permits radial displacement), wherein: 
the inner housing (3) comprises a first downstream outer contact member (3A) comprising a first downstream facing outer contact surface (258a) configured along a first radial contact line (as shown below), and a second downstream outer contact member (3C) comprising a second downstream facing outer contact surface (268a) configured, and radially spaced from the first downstream facing outer contact surface (258a), along the first radial contact line to define a downstream inner chamber opening (259a) therebetween, the inner housing (3) further comprising a first bristle layer (217) 
an upstream facing surface (252) of the outer housing (30) being maintained in physical communication with at least the first downstream facing outer contact surface (258a) and the second downstream facing outer contact surface (268a) during radial displacement thereof (in Figure 4 and as shown below, during operation due to fluid pressure, the upstream facing surface 258a and the second downstream facing outer contact surface 268a contact each other); wherein, 
at all relative radial positions of the inner housing (3) relative to the outer housing (30), during use, a collective contact surface between the upstream facing surface (252) of the outer housing (30) and both the first downstream facing outer contact surface (258a) and the second downstream facing outer contact surface (268a) is greater than a collective surface of the downstream inner chamber opening (259a) (Figure 4 and as shown below).  




    PNG
    media_image1.png
    854
    762
    media_image1.png
    Greyscale


As to claim 2, Kasahara discloses the brush seal as claimed in claim 1, wherein the inner housing (3) comprises a first upstream outer contact member (3B) comprising a 

As to claim 3, Kasahara discloses the brush seal as claimed in claim 2, wherein the inner housing (3) comprises a second upstream outer contact member comprising a second upstream facing outer surface configured, and radially spaced from the first upstream facing outer surface (278a), along the third radial contact line to define an upstream inner chamber opening therebetween (in Figure 4 and as shown above, the portion of 3B5 that axially faces 30 defines the second upstream outer contact member; the surface of 3B5 that axially faces 30 defines the second upstream facing outer surface, and radially spaced from the first upstream facing outer surface (278a), and lies along the third radial contact line.)  

As to claim 4, Kasahara discloses the brush seal as claimed in claim 3, wherein at all relative radial positions of the inner housing relative to the outer housing, during use, a collective contact surface between adownstream facing surface (248) of the outer housing and the or each upstream facing outer surface (278a) of the inner housing is greater than a collective surface of the upstream inner chamber opening (259a) (Figure 4 and as shown above).  

As to claim 5, Kasahara discloses the brush seal as claimed in claim 1, wherein the second downstream outer contact member and second downstream facing outer contact surface are configured, and radially spaced from a radially outward facing end 

As to claim 8, Kasahara discloses the brush seal as claimed in claim 1, wherein the second contact member comprises a first downstream inner passageway (3B5) configured to fluidly connect either the second downstream inner chamber and the first downstream inner chamber or the second downstream inner chamber and a third or further downstream inner chamber (Figure 4 and as shown above).  

As to claim 10, Kasahara discloses the brush seal as claimed in claim 8, wherein the first downstream inner passageway is configured to fluidly connect a source of pressurised fluid (sealing fluid; ¶ 0075) and either the second downstream inner chamber and the first downstream inner chamber or the second downstream inner chamber and a third or further downstream inner chamber, and the second downstream inner passageway, where present, is configured to fluidly connect the source of pressurised fluid and at least the third downstream inner chamber and the first downstream inner chamber (Figure 4 and as shown above).    

As to claim 11, Kasahara discloses the brush seal as claimed in claim 10, wherein the pressurised fluid pressurises one or more of the downstream inner chambers, in use, to 

As to claim 12, Kasahara discloses the brush seal as claimed in claim 10, wherein the pressurised fluid pressurises one or more of the downstream inner chambers, in use, to a pressure substantially equal to or less than that of the pressure of the relatively higher fluid pressure region (during operation, as the pressurized fluid flows from higher pressure region (right side of Figure 4) to low pressure side, fluid fills the chamber and as inner housing contacts outer housing, the fluid pressure in the closed chamber will be substantially equal to or less than that of the pressure of the higher pressure region; Figure 4 and as shown above.)    

As to claim 13, Kasahara discloses the brush seal as claimed in claim 10, wherein the pressurised fluid pressurises one or more of the downstream inner chambers, in use, to a pressure substantially equal to or greater than that of the pressure of the relatively higher fluid pressure region (during operation, as the pressurized fluid flows from higher pressure region (right side of Figure 4) to low pressure side, fluid fills the chamber (259a); due to vibration, more fluid will flow into the chamber 259a and the fluid pressure in the chamber 259a will be substantially equal to or greater than that of the higher pressure region; Figure 4 and as shown above.)    
As to claim 14, Kasahara discloses the brush seal as claimed in claim 10, wherein the pressurised fluid, in use, at least partially reacts axially applied forces on the inner housing against the outer housing (it is inherent to react to an applied force; when pressurized fluid flow axially across the brush seal, the inner and outer housing reacts to the applied pressure).  

As to claim 15, Kasahara discloses the brush seal as claimed in claim 8, wherein a passageway axis of the first downstream inner passageway extends in a direction which is canted in a circumferential direction away from the first radial contact line (From Figure 4 and as shown above, the axis of 3B5 is canted from first radial contact line).  

As to claim 18, Kasahara discloses a method for sealing a leakage gap between relatively movable parts in an axial flow path between a relatively higher fluid pressure region and a relatively lower fluid pressure region, the method comprising the steps of: 
	configuring an inner housing (3) and an outer housing (30) of the type claimed in claim 1 between the relatively higher fluid pressure region and the relatively lower fluid pressure region (Figure 4 shows a brush seal assembly between a relatively higher fluid pressure region “F” and a relatively lower fluid pressure region “O”, ¶ 0079; the pin 31 and engagement groove 3B5 permits radial displacement); and, 
supplying one or more of a first downstream inner chamber (256) and a second downstream inner chamber (246) with a pressurised fluid to at least partially react axially applied forces on the inner housing (3) against the outer housing (30) (during operation, when pressurized fluid axially flows and fills in the first and second   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009-0315272 (Kasahara et al) in view of US 2002-0130469 (Kono). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below.  

As to claim 6, Kono teaches it is known in the art to have brush seal assembly with inner housing comprising a third or further downstream outer contact member comprising a third or further downstream facing outer contact surface configured along the first radial contact line, wherein the third or further downstream facing outer contact surface is both configured between and radially displaced along the first radial contact line from the first downstream facing outer contact surface and the second downstream facing outer contact surface to at least partially define either or both of a first downstream inner chamber opening of a first downstream inner chamber and a third downstream inner chamber opening of a third downstream inner chamber (the space 
As to claim 7, the combination teaches the brush seal as claimed in claim 6, wherein the third or further downstream outer contact member comprising the third or further downstream facing outer contact surface at least partially defines a third or further downstream inner chamber opening of a third or further downstream inner chamber (Kasahara modified with Kono teaches the limitations.)  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009-0315272 (Kasahara et al) in view of US 2002-0130469 (Kono) and US 8,454,023 (Samudrala et al). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below.  
As to claim 9, Samudrala teaches it is known in the art to have a brush seal with fluid passage 250 (Figure 3A), and 280 (Figure 4). The fluid passage runs in two directions constituting first and second fluid passages for pressure balance (Col.4, L15-30). It would have been obvious to a person having ordinary skill in the art at the time of effective filing date (AIA ) to include in the inner housing of Kasahara a second inner passageway as taught by Samudrala, since the claimed invention is merely a combination of known elements (such as having a second passageway), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for balanced and effective sealing.         



Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009-0315272 (Kasahara et al) in view of US 7,434,813 (Franceschini et al). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below.  
As to claim 16, Franceschini teaches it is known in the art to have a brush seal assembly with passage 72 on the outer casing. It would have been obvious to a person having ordinary skill in the art at the time of effective filing date (AIA ) to include in the outer housing of Kashara a first downstream inner passageway as taught by Franceschini, since the claimed invention is merely a combination of known elements (such as having passageway in the outer housing), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for sealing.     

As to claim 17, it is rejected as applied to claim 16 above.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009-0315272 (Kasahara et al) in view of US 2016-0069260 (Speak et al). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below.  

As to claim 19, Kasahara discloses the brush seal assembly of claim 1 in a gas turbine environment (¶ 0040). Kasahara is silent about the details of the gas turbine engine.


As to claim 20, the combination teaches the gas turbine engine as claimed in claim 19, wherein:  the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft; the engine core further comprises a second turbine, a second compressor, and a second core shaft connecting the second turbine to the second compressor; and, the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (engine core of Lucek has turbines (18, 19), compressors (15, 16), and shafts (23, 24) connecting turbine to compressor (¶ 0025); and a gearbox (14) that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (¶ 0024, 0031)).  
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/NATHAN CUMAR/Primary Examiner, Art Unit 3675